United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4048
                                    ___________

United States of America,                 *
                                          *
            Appellee,                     *   On Appeal from the United States
                                          *   District Court for the Western
      v.                                  *   District of Missouri.
                                          *
Tremayne Edward Jackson,                  *   [Not to be Published]
                                          *
            Appellant.                    *

                                    ___________

                            Submitted: January 10, 2001
                                Filed: January 23, 2001
                                    ___________

Before RICHARD S. ARNOLD, BRIGHT, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Tremayne E. Jackson pleaded guilty to bank robbery, in violation of 18 U.S.C.
§ 2 and 18 U.S.C. § 2113(a), (d), and to carrying and using a firearm during and in
relation to the robbery, in violation of 18 U.S.C. § 2 and 18 U.S.C. § 924(c). The
District Court1 sentenced him to 248 months (20 years and 8 months) imprisonment and

      1
      The Honorable D. Brook Bartlett, late a United States District Judge for the
Western District of Missouri.
five years supervised release. On appeal, Jackson’s counsel has filed a brief and has
moved to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967). Jackson
has not filed a pro se supplemental brief, but he has moved to strike counsel’s Anders
brief and for appointment of new counsel.

       Upon a thorough review of the record, we conclude Jackson knowingly and
voluntarily waived his right to appeal his sentence in his plea agreement. See United
States v. Morrison, 171 F.3d 567, 568 (8th Cir. 1999); United States v. Michelsen, 141
F.3d 867, 871-72 (8th Cir.), cert. denied, 525 U.S. 942 (1998). Accordingly, we
enforce the appeal waiver, dismiss the appeal, and grant counsel’s motion to withdraw.
We deny Jackson’s motions to strike and for new counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-